DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 01/13/2020.
Currently, claims 1-9 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 11/30/2020 and 04/06/2021. The IDS have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0243856 A1 to Yamada et al. (“Yamada”) in view of US 2012/0083056 A1 to Shinbori et al. (“Shinbori”).

    PNG
    media_image1.png
    328
    418
    media_image1.png
    Greyscale

Regarding independent claim 1, Yamada in Fig. 1 teaches a light-emitting device (Fig. 1 & ¶ 25) comprising: 

a nitride semiconductor light-emitting element flip-chip 2 (¶ 37-¶ 39, ultraviolet light emitting element 2 formed of a nitride semiconductor is mounted by flip chip mounting) mounted on the base 1; and 
an amorphous fluororesin 3 (¶ 44, sealing resin 3 formed of amorphous fluororesin) sealing the nitride semiconductor light-emitting element 2.
However, Yamada does not explicitly disclose wherein the light-emitting device comprises a deformation-prevention layer for preventing a shape change of the amorphous fluororesin by heat treatment after shipment of the light-emitting device, wherein the deformation-prevention layer comprises a layer in which a thermosetting resin or an ultraviolet curing resin is cured, and wherein the cured layer directly covers a surface of the amorphous fluororesin.
Shinbori recognizes a need for suppressing deformation of the light emitting diode sealing layer and the lens while still being capable of transmitting light (¶ 175 & ¶ 184). Shinbori satisfies the need by providing a deformation preventing layer 4 between a light emitting diode sealing layer 15 and a lens mold layer 14 and directly cover the light emitting diode sealing layer 15 (Figs. 4-5, ¶ 175 & ¶ 184). Shinbori’s deformation preventing layer 4 is produced by coating resin onto one side surface of the light emitting diode sealing layer 15 and curing the coated resin by heating (¶ 178), which makes the deformation preventing layer 4 a thermosetting resin.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light-emitting device taught by Yamada with the 
Furthermore, the combination of Yamada and Shinbori discloses the cured deformation preventing layer directly covers the amorphous fluororesin which forms the sealing layer.
A limitation of “for preventing a shape change of the amorphous fluororesin by heat treatment after shipment of the light-emitting device" is attempting to define the claimed the deformation-prevention layer by what it does, rather than by what it is, which can be evidenced by its specific structure or specific composition. See MPEP § 2173.05(g). The limitation can be construed as a function and/or a property of the claimed light-emitting device. 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)". 
Here, since the combination of Yamada and Shinbori teaches all of the claimed structure limitations of the claimed light-emitting device, the light-emitting device taught by the 
Furthermore, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic{,} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}." 
Here, the limitation does not structurally distinguish the claimed deformation-prevention layer over the prior art as is it directed to a function or property of the claimed light-emitting device. The light-emitting device including inherently has the property or can function as recited in the limitation above.
Regarding claim 2, the combination of Yamada (Fig. 1) and Shinbori (Fig. 5) further teaches the deformation-prevention layer 4 covers at least a surface of an optical lens shape (Yamada: ¶ 38, light condensing lens 4; Shinbori: ¶ 142, lens 14) that focuses or diffuses light emitted from the nitride semiconductor light-emitting element 2 (Yamada; each of the lenses of Yamada and Shinbori has the same shape as the lens 41 that the Applicant purported in disclosure (see Figs. 3, 5 and 7-8 of the present application), therefore has the same function of 
Regarding claim 3, the combination of Yamada and Shinbori (Figs. 4-5) further teaches the deformation-prevention layer 4 (Shinbori) is made of a silicone resin or an epoxy resin (¶ 175-¶ 176, silicone resin, epoxy resin).
Regarding claim 4, the combination of Yamada and Shinbori (Figs. 4-5) further teaches the deformation-prevention layer 4 (Shinbori) has gas permeability to helium, argon, oxygen, nitrogen, and water vapor (Shinbori: ¶ 175-¶ 176 disclose the deformation preventing layer 4 is formed of silicone resin or epoxy resin, which are the same material as the Applicant purported in disclosure for the deformation-prevention layer that has gas permeability to helium, argon, oxygen, nitrogen and water vapor (see paragraph 13 in the specification of the present application), and therefore has the same gas permeability as claimed).
Regarding claim 5, Yamada in Fig. 1 further teaches a structural unit of a polymer or a copolymer constituting the amorphous fluororesin 3 has a fluorine-containing aliphatic cyclic structure (¶ 44).
Regarding claim 6, Yamada in Fig. 1 further teaches a terminal functional group of a polymer or a copolymer constituting the amorphous fluororesin is a perfluoroalkyl group (¶ 44).
Regarding claim 7, Yamada in Fig. 1 further teaches the nitride semiconductor light-emitting element 2 is an ultraviolet light-emitting element 2 (¶ 37-¶ 39, ultraviolet light emitting element 2 formed of a nitride semiconductor is mounted by flip chip mounting) having a light emission wavelength in a range of 200 nm to 365 nm (¶ 4), which overlaps the claimed light emission center wavelength in a range of 200nm or more and about 365nm or less.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the light emission wavelength in a range of 200 nm to 365 nm taught by Yamada overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Yamada in Fig. 1 further teaches a weight average molecular weight of a polymer or a copolymer constituting the amorphous fluororesin 3 preferably from 100,000 to 250,000 (¶ 58 & ¶ 44, sealing resin 3 includes the first type amorphous fluororesin), which anticipates the claimed range of 700,000 or less.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 9 would be allowable, because the prior art of record, including Yamada and Shinbori, singularly or in combination, fails to disclose or suggest, in combination with the other wherein the light-emitting device in a shipment form is enclosed in an airtight package in which an inside is decompressed, in an airtight package in which an inside is filled with helium gas or argon gas, or in an airtight package in which an inside is decompressed and filled with helium gas or argon gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0092817 A1 to Ikeda et al. relates to a light emitting device including a light emitting element encapsulated by an underfill and having a light transmissive member formed above, which is covered by a vaporproof member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895